ORDER

PER CURIAM.
Dana Jones (“Claimant ) appeals the final decision issued by the Labor and Industrial Relations Commission (“Commission”) finding Claimant was not permanently and totally disabled. We affirm the decision of the Commission. The order of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on *356the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).